MASSEY, Chief Justice,
dissenting.
By my conclusions upon proper disposition I would reverse the judgment rendered below and remand the cause for a trial on the merits.
By my construction of V.A.T.S., Art. 999 and 999a, the municipal authorities had the authority to dispense with the office of marshal if at the same time and by the provisions of Art. 999, they conferred the duties of his office upon another existing peace officer of the county; but the ordinance by which Westworth Village sought to accomplish that objective did not do this. To have by the same ordinance, or by another ordinance enacted simultaneously, created the position of chief of police (but not naming the chief of police) would not have fulfilled the obligation imposed upon Westworth Village by these statutes. Remaining would be the necessity to confer the duties which had formerly been those of Burns, as Marshal, upon some individual *195appointed to be chief of police. No chief of police was named and no duties, anteced-ently those of the marshal, were conferred upon the office of chief of police.
Furthermore in my opinion, even should it be conceded that Westworth Village had lawfully dispensed with the office of marshal, by force of Art. 999 would persist the right of Burns as the elected marshal to continue to the end of his elective term to bear his title and continue in his entitlement to the emolument of salary and/or fees of office (or an amount equivalent thereto) whether or not he continued to perform duties which had been his obligation to discharge prior to the time the municipality’s ordinance was passed.
By my examination of Westworth Village Ordinance 101, by which the municipality thought it had accomplished its objective, a result of our approval would be to sanction a situation where the municipality would be without any officer charged with the duty to enforce the law and ordinances of the municipality.
While I do not deem Art. 999 to be ambiguous, even to treat it so, and, because of the ambiguity its meaning resolved through rules of statutory construction, the consequences of any particular construction would be properly taken into consideration; and, it should be borne in mind that when there is doubt it would be unreasonable to accord a meaning to the statute which would perhaps accomplish mischievous consequences and fail to uphold constitutional and legal rights. This result, I believe, has been accomplished by the opinion of the majority. Its construction is one which would result in conflict, confusion, or delay, and could be one which would promote and encourage litigation. 53 Tex. Jur. 2d, p. 241, et seq., “Statutes”, sec. 164, “(Consequences of Particular Construction) — In general”.
I think the legislative intent in enacting Art. 999 was that the office of marshal (and as such one where the person holding the office was “ex-officio chief of police”), whether elective or not, should not be dispensed with except in instances and by proceedings which would continue in effect for the safety of the public any existent authoritative law enforcement machinery. 53 Tex. Jur. 2d, p. 235, “Statutes”, Sec. 162 “(Circumstances Evidencing Legislative Intention) — In General”.
I recognize that my conclusion is in seeming, though not actual, conflict with the holding in Alexander v. City of Lampasas, 275 S.W. 614 (Tex. Civ. App. Austin, 1925, no writ). I acknowledge that my conclusions differ from those of Chief Justice McClendon in that case. Alexander’s suit surely was filed after expiration of the term for which he had been elected and after the action by the City of Lampasas dispensing with the office of marshal at or about the end of Alexander’s term. This condition of affairs distinguishes the factual background in that case from the factual background in Burns’ case and makes much of what was said mere dicta.
I would reverse the summary judgment.